PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date February 24, 1969.
After hearing oral argument, and after consideration of the petition, the record and the briefs, we conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied.
It is further ordered that the petitioner’s petition for allowance of attorney’s fees, be and the same is hereby denied.
ERVIN, C. J., and THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.